

	

		II

		109th CONGRESS

		2d Session

		S. 2435

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Lugar introduced the

			 following bill; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		A BILL

		To increase cooperation on energy issues between the

		  United States Government and foreign governments and entities in order to

		  secure the strategic and economic interests of the United States, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Energy Diplomacy and Security Act

			 of 2006.

		2.DefinitionsIn this Act:

			(1)Major energy

			 producerThe term major energy producer means a

			 country that—

				(A)had crude oil,

			 oil sands, or natural gas to liquids production of 1,000,000 barrels per day or

			 greater average in the previous year;

				(B)has crude oil,

			 shale oil, or oil sands reserves of 6,000,000,000 barrels or greater, as

			 recognized by the Department of Energy;

				(C)had natural gas

			 production of 30,000,000,000 cubic meters or greater in the previous

			 year;

				(D)has natural gas

			 reserves of 1,250,000,000,000 cubic meters or greater, as recognized by the

			 Department of Energy; or

				(E)is a direct

			 supplier of natural gas or liquefied natural gas to the United States.

				(2)Major energy

			 consumerThe term major energy consumer means a

			 country that—

				(A)had an oil

			 consumption average of 1,000,000 barrels per day or greater in the previous

			 year;

				(B)had an oil

			 consumption growth rate of 8 percent or greater in the previous year;

				(C)had a natural gas

			 consumption of 30,000,000,000 cubic meters or greater in the previous year;

			 or

				(D)had a natural gas

			 consumption growth rate of 15 percent or greater in the previous year.

				3.Sense of

			 Congress on energy diplomacy and security

			(a)FindingsCongress

			 makes the following findings:

				(1)It is imperative

			 to the national security and prosperity of the United States to have reliable,

			 affordable, clean, sufficient, and sustainable sources of energy.

				(2)United States

			 dependence on oil imports causes tremendous costs to the United States economy,

			 foreign policy, military, and environmental sustainability.

				(3)Energy security

			 is a priority for the governments of many foreign countries and increasingly

			 plays a central role in the relations of the United States Government with

			 foreign governments. Global reserves of oil and natural gas are concentrated in

			 a small number of countries. Access to these oil and natural gas supplies

			 depends on the political will of these producing states. Competition between

			 governments for access to oil and natural gas reserves can lead to economic,

			 political, and armed conflict. Oil exporting states have received dramatically

			 increased revenues due to high global prices, enhancing the ability of some of

			 these states to act in a manner threatening to global stability.

				(4)Efforts to combat

			 poverty and protect the environment are hindered by the continued predominance

			 of oil and natural gas in meeting global energy needs. Development of renewable

			 energy through sustainable practices will help lead to a reduction in

			 greenhouse gas emissions and enhance international development.

				(5)Cooperation on

			 energy issues between the United States Government and the governments of

			 foreign countries is critical for securing the strategic and economic interests

			 of the United States and of partner governments.

				(b)Sense of

			 CongressIt is the sense of Congress that—

				(1)United States

			 national security requires that the United States Government have an energy

			 policy that pursues the strategic goal of achieving energy security through

			 access to clean, affordable, sufficient, reliable, and sustainable sources of

			 energy;

				(2)achieving energy

			 security is a priority for United States foreign policy and requires continued

			 and enhanced engagement with foreign governments and entities in a variety of

			 areas, including activities relating to the promotion of alternative and

			 renewable fuels, trade and investment in oil, coal, and natural gas, energy

			 efficiency, climate and environmental protection, data transparency, advanced

			 scientific research, public-private partnerships, and energy activities in

			 international development;

				(3)the President

			 should ensure that the international energy activities of the United States

			 Government are given clear focus to support the national security needs of the

			 United States, and to this end, there should be established a mechanism to

			 coordinate the implementation of United States international energy policy

			 among the Federal agencies engaged in relevant agreements and activities;

			 and

				(4)the Secretary of

			 State should ensure that energy security is integrated into the core mission of

			 the Department of State, and to this end, there should be established within

			 the Office of the Secretary of State a Coordinator for International Energy

			 Affairs with responsibility for—

					(A)developing United

			 States international energy policy;

					(B)working with

			 appropriate United States Government officials to develop and update analyses

			 of the national security implications of global energy developments;

					(C)incorporating

			 energy security priorities into the activities of the Department;

					(D)coordinating

			 activities with relevant Federal agencies; and

					(E)carrying out

			 other relevant functions currently carried out by the Office of International

			 Energy and Commodity Policy within the Bureau of Economic and Business

			 Affairs.

					4.Strategic energy

			 partnerships

			(a)FindingsCongress

			 makes the following findings:

				(1)United States

			 Government partnership with foreign governments and entities, including

			 partnership with the private sector, for securing reliable and sustainable

			 energy is imperative to ensuring United States security and economic interests,

			 promoting international peace and security, expanding international

			 development, supporting democratic reform, fostering economic growth, and

			 safeguarding the environment.

				(2)Democracy and

			 freedom should be promoted globally by partnership with foreign governments,

			 including in particular governments of emerging democracies such as those of

			 Ukraine and Georgia, in their efforts to reduce their dependency on oil and

			 natural gas imports.

				(3)The United States

			 Government and the governments of foreign countries have common needs for

			 adequate, reliable, affordable, clean, and sustainable energy in order to

			 ensure national security, economic growth, and high standards of living in

			 their countries. Cooperation by the United States Government with foreign

			 governments on meeting energy security needs is mutually beneficial. United

			 States Government partnership with foreign governments should include

			 cooperation with major energy consuming countries, major energy producing

			 countries, and other governments seeking to advance global energy security

			 through reliable and sustainable means.

				(4)The United States

			 Government participates in hundreds of bilateral and multilateral energy

			 agreements and activities with foreign governments and entities. These

			 agreements and activities should reflect the strategic need for energy

			 security.

				(b)Statement of

			 policyIt is the policy of the United States—

				(1)to advance global

			 energy security through cooperation with foreign governments and

			 entities;

				(2)to promote

			 reliable, diverse, and sustainable sources of all types of energy;

				(3)to increase

			 global availability of renewable and clean sources of energy;

				(4)to decrease

			 global dependence on oil and natural gas energy sources; and

				(5)to engage in

			 energy cooperation to strengthen strategic partnerships that advance peace,

			 security, and democratic prosperity.

				(c)AuthorityThe

			 Secretary of State, in coordination with the Secretary of Energy, should

			 immediately seek to establish and expand strategic energy partnerships with the

			 governments of major energy producers and major energy consumers, and with

			 governments of other countries (but excluding any countries that are ineligible

			 to receive United States economic or military assistance).

			(d)PurposesThe

			 purposes of the strategic energy partnerships established pursuant to

			 subsection (c) are—

				(1)to strengthen

			 global relationships to promote international peace and security through

			 fostering cooperation in the energy sector on a mutually beneficial basis in

			 accordance with respective national energy policies;

				(2)to promote the

			 policy set forth in subsection (b), including activities to advance—

					(A)the mutual

			 understanding of each country’s energy needs, priorities, and policies,

			 including interparliamentary understanding;

					(B)measures to

			 respond to acute energy supply disruptions, particularly in regard to petroleum

			 and natural gas resources;

					(C)long-term

			 reliability and sustainability in energy supply;

					(D)the safeguarding

			 and safe handling of nuclear fuel;

					(E)human and

			 environmental protection;

					(F)renewable energy

			 production;

					(G)access to

			 reliable and affordable energy for underdeveloped areas;

					(H)appropriate

			 commercial cooperation;

					(I)information

			 reliability and transparency; and

					(J)research and

			 training collaboration;

					(3)to advance the

			 national security priority of developing sustainable and clean energy sources,

			 including through research and development related to, and deployment

			 of—

					(A)renewable

			 electrical energy sources, including biomass, wind, and solar;

					(B)renewable

			 transportation fuels, including biofuels;

					(C)clean coal

			 technologies;

					(D)carbon

			 sequestration, including in conjunction with power generation, agriculture, and

			 forestry; and

					(E)energy and fuel

			 efficiency, including hybrids and plug-in hybrids, flexible fuel, advanced

			 composites, hydrogen, and other transportation technologies; and

					(4)to provide

			 strategic focus for current and future United States Government activities in

			 energy cooperation to meet the global need for energy security.

				(e)Determination

			 of agendasIn general, the specific agenda with respect to a

			 particular strategic energy partnership shall be determined by the Secretary of

			 State in consultation with the Secretary of Energy.

			(f)Use of current

			 agreements to establish partnershipsSome or all of the purposes

			 of the strategic energy partnerships established under subsection (c) may be

			 pursued through existing bilateral or multilateral agreements and activities.

			 Such agreements and activities shall be subject to the reporting requirements

			 in subsection (g).

			(g)Reports

			 required

				(1)Initial

			 progress reportNot later than 180 days after the date of the

			 enactment of this Act, the Secretary of State shall submit to the appropriate

			 congressional committees a report on progress made in developing the strategic

			 energy partnerships authorized under this section.

				(2)Annual progress

			 reports

					(A)In

			 generalNot later than one year after the date of the enactment

			 of this Act, and annually thereafter for 20 years, the Secretary of State shall

			 submit to the appropriate congressional committees an annual report on

			 agreements entered into and activities undertaken pursuant to this section,

			 including international environment activities.

					(B)ContentEach

			 report submitted under this paragraph shall include details on—

						(i)agreements and

			 activities pursued by the United States Government with foreign governments and

			 entities, the implementation plans for such agreements and progress measurement

			 benchmarks, United States Government resources used in pursuit of such

			 agreements and activities, and legislative changes recommended for improved

			 partnership; and

						(ii)polices and

			 actions in the energy sector of partnership countries pertinent to United

			 States economic, security, and environmental interests.

						5.International

			 energy crisis response mechanisms

			(a)FindingsCongress

			 makes the following findings:

				(1)Cooperation

			 between the United States Government and governments of other countries during

			 energy crises promotes the national security of the United States.

				(2)The participation

			 of the United States in the International Energy Program established under the

			 Agreement on an International Energy Program, done at Paris November 18, 1974

			 (27 UST 1685), including in the coordination of national strategic petroleum

			 reserves, is a national security asset that—

					(A)protects the

			 consumers and the economy of the United States in the event of a major

			 disruption in petroleum supply;

					(B)maximizes the

			 effectiveness of the United States strategic petroleum reserve through

			 cooperation in accessing global reserves of various petroleum products;

					(C)provides market

			 reassurance in countries that are members of the International Energy Program;

			 and

					(D)strengthens

			 United States Government relationships with members of the International Energy

			 Program.

					(3)The International

			 Energy Agency projects that the largest growth in demand for petroleum

			 products, other than demand from the United States, will come from China and

			 India, which are not members of the International Energy Program. The

			 Governments of China and India vigorously pursue access to global oil reserves

			 and are attempting to develop national petroleum reserves. Participation of the

			 Governments of China and India in an international petroleum reserve mechanism

			 would promote global energy security, but such participation should be

			 conditional on the Governments of China and India abiding by customary

			 petroleum reserve management practices.

				(4)In the Western

			 Hemisphere, only the United States and Canada are members of the International

			 Energy Program. The vulnerability of most Western Hemisphere countries to

			 supply disruptions from political, natural, or terrorism causes may introduce

			 instability in the hemisphere and can be a source of conflict, despite the

			 existence of major oil reserves in the hemisphere.

				(5)Countries that

			 are not members of the International Energy Program and are unable to maintain

			 their own national strategic reserves are vulnerable to petroleum supply

			 disruption. Disruption in petroleum supply and spikes in petroleum costs could

			 devastate the economies of developing countries and could cause internal or

			 interstate conflict.

				(6)The involvement

			 of the United States Government in the extension of international mechanisms to

			 coordinate strategic petroleum reserves and the extension of other emergency

			 preparedness measures should strengthen the current International Energy

			 Program.

				(b)Energy crisis

			 response mechanisms with india and china

				(1)AuthorityThe

			 Secretary of State, in coordination with the Secretary of Energy, should

			 immediately seek to establish a petroleum crisis response mechanism or

			 mechanisms with the Governments of China and India.

				(2)ScopeThe

			 mechanism or mechanisms established under paragraph (1) should include—

					(A)technical

			 assistance in the development and management of national strategic petroleum

			 reserves;

					(B)agreements for

			 coordinating drawdowns of strategic petroleum reserves with the United States,

			 conditional upon reserve holdings and management conditions established by the

			 Secretary of Energy;

					(C)emergency demand

			 restraint measures;

					(D)fuel switching

			 preparedness and alternative fuel production capacity; and

					(E)ongoing demand

			 intensity reduction programs.

					(3)Use of existing

			 agreements to establish mechanismThe Secretary may, after

			 consultation with Congress and in accordance with existing international

			 agreements, include China and India in a petroleum crisis response mechanism

			 through existing or new multilateral or bilateral agreements.

				(c)Energy crisis

			 response mechanism for the western hemisphere

				(1)AuthorityThe

			 Secretary of State, in coordination with the Secretary of Energy, should

			 immediately seek to establish a Western Hemisphere energy crisis response

			 mechanism.

				(2)ScopeThe

			 mechanism established under paragraph (1) should include—

					(A)an information

			 sharing and coordinating mechanism in case of energy supply emergencies;

					(B)technical

			 assistance in the development and management of national strategic petroleum

			 reserves within countries of the Western Hemisphere;

					(C)technical

			 assistance in developing national programs to meet the requirements of

			 membership in a future international energy application procedure as described

			 in subsection (d);

					(D)emergency demand

			 restraint measures;

					(E)fuel switching

			 preparedness and alternative fuel production capacity; and

					(F)ongoing demand

			 intensity reduction programs.

					(3)MembershipThe

			 Secretary should seek to include in the Western Hemisphere energy crisis

			 response mechanism membership for each major energy producer and major energy

			 consumer in the Western Hemisphere and other members of the Hemisphere Energy

			 Cooperation Forum authorized under section 6.

				(d)International

			 energy program application procedure

				(1)AuthorityThe

			 President should place on the agenda for discussion at the Governing Board of

			 the International Energy Agency, as soon as practicable, the merits of

			 establishing an international energy program application procedure.

				(2)PurposeThe

			 purpose of such procedure is to allow countries that are not members of the

			 International Energy Program to apply to the Governing Board of the

			 International Energy Agency for allocation of petroleum reserve stocks in times

			 of emergency on a grant or loan basis. Such countries should also receive

			 technical assistance for, and be subject to, conditions requiring development

			 and management of national programs for energy emergency preparedness,

			 including demand restraint, fuel switching preparedness, and development of

			 alternative fuels production capacity.

				(e)Reports

			 required

				(1)Petroleum

			 reservesNot later than 180 days after the date of the enactment

			 of this Act, the Secretary of Energy shall submit to the appropriate

			 congressional committees a report that evaluates the options for adapting the

			 United States national strategic petroleum reserve and the international

			 petroleum reserve coordinating mechanism in order to carry out this

			 section.

				(2)Crisis response

			 mechanismsNot later than 180 days after the date of the

			 enactment of this Act, the Secretary of State, in coordination with the

			 Secretary of Energy, shall submit to the appropriate congressional committees a

			 report on the status of the establishment of the international petroleum crisis

			 response mechanisms described in subsections (b) and (c). The report shall

			 include recommendations of the Secretary of State and the Secretary of Energy

			 for any legislation necessary to establish or carry out such mechanisms.

				(3)Emergency

			 application procedureNot later than 60 days after a discussion

			 by the Governing Board of the International Energy Agency of the application

			 procedure described under subsection (d), the President should submit to

			 Congress a report that describes—

					(A)the actions the

			 United States Government has taken pursuant to such subsection; and

					(B)a summary of the

			 debate on the matter before the Governing Board of the International Energy

			 Agency, including any decision that has been reached by the Governing Board

			 with respect to the matter.

					6.Hemisphere

			 energy cooperation forum

			(a)FindingsCongress

			 makes the following findings:

				(1)The engagement of

			 the United States Government with governments of countries in the Western

			 Hemisphere is a strategic priority for reducing the potential for tension over

			 energy resources, maintaining and expanding reliable energy supplies, expanding

			 use of renewable energy, and reducing the detrimental effects of energy import

			 dependence within the hemisphere. Current energy dialogues should be expanded

			 and refocused as needed to meet this challenge.

				(2)Countries of the

			 Western Hemisphere can most effectively meet their common needs for energy

			 security and sustainability through partnership and cooperation. Cooperation

			 between governments on energy issues will enhance bilateral relationships among

			 countries of the hemisphere. The Western Hemisphere is rich in natural

			 resources, including biomass, oil, natural gas, coal, and has significant

			 opportunity for production of renewable hydro, solar, wind, and other energies.

			 Countries of the Western Hemisphere can provide convenient and reliable markets

			 for trade in energy goods and services.

				(3)Development of

			 sustainable energy alternatives in the countries of the Western Hemisphere can

			 improve energy security, balance of trade, and environmental quality and

			 provide markets for energy technology and agricultural products. Brazil and the

			 United States have led the world in the production of ethanol, and deeper

			 cooperation on biofuels with other countries of the hemisphere would extend

			 economic and security benefits.

				(4)Private sector

			 partnership and investment in all sources of energy is critical to providing

			 energy security in the Western Hemisphere.

				(b)Hemisphere

			 energy cooperation forum

				(1)EstablishmentThe

			 Secretary of State, in coordination with the Secretary of Energy, should

			 immediately seek to establish a regional-based ministerial forum to be known as

			 the Hemisphere Energy Cooperation Forum.

				(2)PurposesThe

			 Hemisphere Energy Cooperation Forum should seek—

					(A)to strengthen

			 relationships between the United States and other countries of the Western

			 Hemisphere through cooperation on energy issues;

					(B)to enhance

			 cooperation between major energy producers and major energy consumers in the

			 Western Hemisphere, particularly among the governments of Brazil, Canada,

			 Mexico, the United States, and Venezuela;

					(C)to ensure that

			 energy contributes to the economic, social, and environmental enhancement of

			 the countries of the Western Hemisphere;

					(D)to provide an

			 opportunity for open dialogue and joint commitments between member governments

			 and with private industry; and

					(E)to provide

			 participating countries the flexibility necessary to cooperatively address

			 broad challenges posed to the energy supply of the Western Hemisphere that are

			 practical in policy terms and politically acceptable.

					(3)ActivitiesThe

			 Hemisphere Energy Cooperation Forum should implement the following

			 activities:

					(A)An Energy Crisis

			 Initiative that will establish measures to respond to temporary energy supply

			 disruptions, including through—

						(i)strengthening

			 sea-lane and infrastructure security;

						(ii)implementing a

			 real-time emergency information sharing system;

						(iii)encouraging

			 members to have emergency mechanisms and contingency plans in place; and

						(iv)establishing a

			 Western Hemisphere energy crisis response mechanism as authorized under section

			 5(c).

						(B)An Energy

			 Sustainability Initiative to facilitate long-term supply security through

			 fostering reliable supply sources of fuels, including development, deployment,

			 and commercialization of technologies for sustainable renewable fuels within

			 the region, including activities that—

						(i)promote

			 production and trade in sustainable energy, including energy from

			 biomass;

						(ii)facilitate

			 investment, trade, and technology cooperation in energy infrastructure,

			 petroleum products, natural gas (including liquefied natural gas), energy

			 efficiency (including automotive efficiency), clean fossil energy, renewable

			 energy, and carbon sequestration;

						(iii)promote

			 regional infrastructure and market integration;

						(iv)develop

			 effective and stable regulatory frameworks;

						(v)develop renewable

			 fuels standards and renewable portfolio standards;

						(vi)establish

			 educational training and exchange programs between member countries; and

						(vii)identify and

			 remove barriers to trade in technology, services, and commodities.

						(C)An Energy for

			 Development Initiative to promote energy access for underdeveloped areas

			 through energy policy and infrastructure development, including activities

			 that—

						(i)increase access

			 to energy services for the poor;

						(ii)improve energy

			 sector market conditions;

						(iii)promote rural

			 development though biomass energy production and use;

						(iv)increase

			 transparency of, and participation in, energy infrastructure projects;

						(v)promote

			 development and deployment of technology for clean and sustainable energy

			 development, including biofuel and clean coal technologies; and

						(vi)facilitate use

			 of carbon sequestration methods in agriculture and forestry and linking

			 greenhouse gas emissions reduction programs to international carbon

			 markets.

						(c)Hemisphere

			 energy industry group

				(1)AuthorityThe

			 Secretary of State, in coordination with the Secretary of Commerce and the

			 Secretary of Energy, should approach the governments of other countries in the

			 Western Hemisphere to seek cooperation in establishing a Hemisphere Energy

			 Industry Group, to be coordinated by the United States Government, involving

			 industry representatives and government representatives from the Western

			 Hemisphere.

				(2)PurposeThe

			 purpose of the forum should be to increase public-private partnerships, foster

			 private investment, and enable countries of the Western Hemisphere to devise

			 energy agendas compatible with industry capacity and cognizant of industry

			 goals.

				(3)Topics of

			 dialoguesTopics for the forum should include—

					(A)promotion of a

			 secure investment climate;

					(B)development and

			 deployment of biofuels and other alternative fuels and clean electrical

			 production facilities, including clean coal and carbon sequestration;

					(C)development and

			 deployment of energy efficient technologies and practices, including in the

			 industrial, residential, and transportation sectors;

					(D)investment in oil

			 and natural gas production and distribution;

					(E)transparency of

			 energy production and reserves data;

					(F)research

			 promotion; and

					(G)training and

			 education exchange programs.

					(d)Annual

			 reportThe Secretary of State, in coordination with the Secretary

			 of Energy, shall submit to the appropriate congressional committees an annual

			 report on the implementation of this section, including the strategy and

			 benchmarks for measurement of progress developed under this section.

			7.Appropriate

			 congressional committees definedIn this Act, the term appropriate

			 congressional committees means the Committee on Foreign Relations and

			 the Committee on Energy and Natural Resources of the Senate and the Committee

			 on International Relations and the Committee on Energy and Commerce of the

			 House of Representatives.

		

